Exhibit 10.1


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF
COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES, SUBJECT TO COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
SENIOR SECURED CONVERTIBLE NOTE
 
Issuance Date:  March 17, 2010
Date of Reissuance:  July 28, 2010
Principal:  U.S. $25,896,606.16

 
FOR VALUE RECEIVED, UNIGENE LABORATORIES, INC., a Delaware corporation (the
“Company”), hereby promises to pay to Victory Park Credit Opportunities Master
Fund, Ltd. or its registered assigns (the “Holder”) the principal amount of
Twenty-Five Million, Eight Hundred Ninety-Six Thousand, Six Hundred Six and
16/100 Dollars ($25,896,606.16) (the “Principal”) pursuant to, and in accordance
with, the terms of that certain Amended and Restated Financing Agreement, dated
as of March 16, 2010, by and among the Company, Victory Park Management, LLC, as
administrative agent and collateral agent (in such capacity, the “Agent”), and
the Lenders party thereto (together with all exhibits and schedules thereto and
as may be amended, restated, modified and supplemented from time to time, the
“Financing Agreement”).  The Company hereby promises to pay accrued and unpaid
Interest (as defined below) and premium, if any, on the Principal on the dates,
at the rates and in the manner provided for in the Financing Agreement.  This
Senior Secured Convertible Note (including all Senior Secured Convertible Notes
issued in exchange, transfer or replacement hereof, and as any of the foregoing
may be amended, restated, supplemented or otherwise modified from time, this
“Note”) is one of the Senior Secured Convertible Notes issued pursuant to the
Financing Agreement (collectively, including all Senior Secured Convertible
Notes issued in exchange, transfer or replacement thereof, and as any of the
foregoing may be amended, restated, supplemented or otherwise modified from time
to time, the “Notes”).  All capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Financing Agreement.
 
This Note is being issued to effectuate the assignment, pursuant to the terms
and conditions of that certain Assignment and Assumption Agreement, dated as of
July 28, 2010, by and between the Holder and VPC Fund II, L.P. (the “Assignee”),
and in partial replacement, of that certain Senior Secured Convertible Note
issued by the Company to the Holder on March 17, 2010 for the principal amount
of Thirty-Three Million and No/100 Dollars ($33,000,000.00) (the “Prior Note”)
and does not and shall not be deemed to constitute a novation thereof.  The
Prior Note has been cancelled; provided, however, that hereafter all outstanding
indebtedness (including all accrued and unpaid interest) under the Prior Note
shall be outstanding and evidenced, in the aggregate, by this Note and that
certain Senior Secured Convertible Note issued by the Company to the Assignee
for the principal amount of Seven Million, One Hundred Three Thousand, Three
Hundred Ninety-Three and 84/100 Dollars ($7,103,393.84).
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is subject to mandatory prepayment and permitted redemption on the
terms specified in the Financing Agreement.  Except as expressly provided in the
Financing Agreement, the Company has no right, but under certain circumstances
may have an obligation, to make payments of Principal prior to the Maturity
Date.  At any time an Event of Default exists, the Principal of this Note,
together with all accrued and unpaid Interest and any applicable premium due, if
any, may be declared, or shall otherwise become, due and payable in the manner,
at the price and with the effect provided in the Financing Agreement.
 
(1) Definitions.
 
(a) Certain Defined Terms.  For purposes of this Note, the following terms shall
have the following meanings:
 
(i) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
(ii) “Conversion Amount” means the sum of (A) the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made and
(B) the amount of all accrued and unpaid Interest on the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, as further described in the Financing Agreement (the “Interest
Amount”).
 
(iii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $0.70 per Share, subject to adjustment as provided herein.
 
(iv) “Conversion Commencement Date” means the earliest to occur of (a) the first
(1st) anniversary of the Issuance Date, (b) the earliest date on which the
Company is required to provide to the Holder prior written notice of its
intention to consummate, or the occurrence of, a Fundamental Transaction either
hereunder or pursuant to the Financing Agreement, or if no such notice is
required to be given, the date such Fundamental Transaction is consummated or
occurs, (c) the Company’s delivery of a Permitted Redemption Notice, and (d) an
Event of Default.
 
(v) “Dollars” or “$” means United States Dollars.
 
(vi) “Fundamental Transaction” means any of the following events:
 
 
2

--------------------------------------------------------------------------------

 
 
(A) any transaction, other than a transaction with the Agent and/or the Lenders,
which results in a Change of Control of the Principal Borrower (a “Change of
Control Transaction”);
 
(B) the sale or transfer of significant assets of the Company (which, for
purposes of clarification, shall mean a sale or transfer of assets in one
transaction or a series of related transactions for a purchase price of more
than $20,000,000) or a sale or transfer of assets of the Company comprising at
least fifty percent (50%) of the fair market value of the Company’s total
assets;
 
(C) a purchase, tender or exchange offer made to the holders of outstanding
Shares, such that following such purchase, tender or exchange offer a Change of
Control Transaction shall have occurred;
 
(D) the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) of the Company; or
 
(E) the Common Stock ceases to be registered under Section 12 of the Exchange
Act.
 
(vii) “Interest” means any interest (including any default interest) accrued on
the Principal pursuant to the terms of this Note and the Financing Agreement.
 
(viii) “Issuance Date” means March 17, 2010, regardless of any exchange or
replacement hereof.
 
(ix) “Principal” means the outstanding principal amount of this Note as of any
date of determination.
 
(x) “Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement, dated as of March 17, 2010, by and among the
Company and the Lenders.
 
(xi) “Shares” means shares of Common Stock.
 
(xii) “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on its principal market
during the period beginning at 9:30 a.m. New York City time (or such other time
as its principal market publicly announces is the official open of trading) and
ending at 4:00 p.m. New York City time (or such other time as its principal
market publicly announces is the official close of trading) as reported by
Bloomberg Financial Markets (or any successor thereto) (“Bloomberg”) through its
“Volume at Price” functions, or if the foregoing does not apply, the dollar
volume-weighted average price of such security on the OTC Bulletin Board (or
successor thereto) during the period beginning at 9:30 a.m. New York City time
(or such other time as the OTC Bulletin Board publicly announces is the official
open of trading), and ending at 4:00 p.m. New York City time (or such other time
as the OTC Bulletin Board publicly announces is the official close of trading)
as reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported on the OTCQX (or successor thereto) or Pink
Sheets (or successor thereto) by Pink Sheets OTC Markets Inc. (or successor
thereto).  If the Weighted Average Price cannot be calculated for such security
on such date on any of the foregoing bases, the Weighted Average Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Agent.  If the Company and the Agent are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 2(c)(iii) below, with the term “Weighted Average Price”
being substituted for the term “Conversion Price.”  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during any period during which the
Weighted Average Price is being determined.
 
 
3

--------------------------------------------------------------------------------

 
 
(2) Conversion Rights.  This Note may be converted into Shares on the terms and
conditions set forth in this Section 2.
 
(a) Conversion at Option of the Holder.  At any time on or after the Conversion
Commencement Date, the Holder shall be entitled to convert all or any part of
the Principal (and the Interest Amount thereon) or any Interest accrued
hereunder into fully paid and nonassessable Shares (the “Conversion Shares”) in
accordance with this Section 2 at the Conversion Rate (as defined in Section
2(b)).  The Company shall not issue any fraction of a Share upon any
conversion.  If the issuance would result in the issuance of a fraction of a
Share, then the Company shall round such fraction of a Share up or down to the
nearest whole share (with 0.5 rounded up).
 
(b) Conversion Rate.  The number of Conversion Shares issuable upon a conversion
of any portion of this Note pursuant to Section 2 shall be determined according
to the following formula (the “Conversion Rate”):
 
Conversion Amount

--------------------------------------------------------------------------------

Conversion Price
 
(c) Mechanics of Conversion.  The conversion of this Note shall be conducted in
the following manner:
 
(i) Holder’s Delivery Requirements.  To convert a Conversion Amount into
Conversion Shares on any date (the “Conversion Date”), the Holder shall
(A) transmit by facsimile (or otherwise deliver), for receipt on or prior to
5:00 p.m. New York City time on such date, a copy of an executed conversion
notice in the form attached hereto as Exhibit A (the “Conversion Notice”) to the
Company (Attention:  Chief Executive Officer), which Conversion Notice may
specify that such conversion is conditioned upon consummation of any transaction
(a “Conversion Trigger Transaction”) and (B) if required by Section 2(c)(vii),
surrender to a common carrier for delivery to the Company, no later than three
(3) Business Days after the Conversion Date, the original Note being converted
(or an indemnification undertaking in customary form with respect to this Note
in the case of its loss, theft or destruction) (or, if the conversion is
conditioned upon the consummation of a Conversion Trigger Transaction, on the
later of such third (3rd) Business Day and the date of consummation of such
Conversion Trigger Transaction.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) Company’s Response.  Upon receipt or deemed receipt by the Company of a
copy of a Conversion Notice, the Company (I) shall immediately send, via
facsimile, a confirmation of receipt of such Conversion Notice to the Holder and
the Company’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein and (II) on or before
the second (2nd) Business Day following the date of receipt or deemed receipt by
the Company of such Conversion Notice (or, if the conversion is conditioned upon
the consummation of a Conversion Trigger Transaction, upon the consummation of
such Conversion Trigger Transaction) (the “Share Delivery Date”) (A) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program and provided that the Holder is
eligible to receive Shares through DTC, credit such aggregate number of
Conversion Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (B) if the foregoing shall not apply, issue and deliver to
the address as specified in the Conversion Notice, a stock certificate,
registered in the name of the Holder or its designee, for the number of
Conversion Shares to which the Holder shall be entitled.  If this Note is
submitted for conversion, as may be required by Section 2(c)(vii), and the
Principal represented by this Note is greater than the Principal being
converted, then the Company shall, as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note (the “Note Delivery
Date”) and at its own expense, issue and deliver to the Holder a new Note
representing the Principal not converted and cancel this Note.
 
(iii) Dispute Resolution.  In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Company shall instruct the Transfer Agent to issue to the Holder the number of
Conversion Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to the Holder via facsimile
within two (2) Business Days of receipt or deemed receipt of the Holder’s
Conversion Notice or other date of determination.  If the Holder and the Company
are unable to agree upon the determination of the Conversion Price or arithmetic
calculation of the Conversion Rate within one (1) Business Day of such disputed
determination or arithmetic calculation being transmitted to the Holder, then
the Company shall promptly (and in any event within two (2) Business Days)
submit via facsimile (A) the disputed determination of the Conversion Price to
an independent, reputable investment banking firm agreed to by the Company and
the Agent, or (B) the disputed arithmetic calculation of the Conversion Rate to
the Company’s independent registered public accounting firm, as the case may
be.  The Company shall direct the investment bank or the accounting firm, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than two (2) Business Days from
the time it receives the disputed determinations or calculations.  Such
investment bank’s or accounting firm’s determination or calculation, as the case
may be, shall be binding upon all parties absent manifest error.
 
 
5

--------------------------------------------------------------------------------

 
 
(iv) Record Holder.  The person or persons entitled to receive the Conversion
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such Shares on the Conversion Date
(which, if the conversion is conditioned upon the consummation of a Conversion
Trigger Transaction, shall be deemed the date of the consummation of such
Conversion Trigger Transaction), or in the case of Conversion Shares the
issuance of which is subject to a bona fide dispute that is subject to and being
resolved pursuant to, and in compliance with the time periods and other
provisions of, the dispute resolution provisions of Section 2(c)(iii), the first
Business Day after the resolution of such bona fide dispute.
 
(v) Company’s Failure to Timely Convert.
 
(A) Cash Damages.  If within three (3) Business Days after the Company’s receipt
of the facsimile copy of a Conversion Notice or deemed receipt of a Conversion
Notice (or, if the conversion is conditioned upon the consummation of a
Conversion Trigger Transaction, upon the consummation of such Conversion Trigger
Transaction) the Company shall fail, other than due solely to the Company’s
failure to have obtained Stockholder Approval, to issue and deliver a
certificate to the Holder for, or credit the Holder’s or its designee’s balance
account with DTC with, the number of Conversion Shares to which the Holder is
entitled upon the Holder’s conversion of any Conversion Amount, or if the
Company fails to issue and deliver a new Note representing the Principal to
which such Holder is entitled on or before the Note Delivery Date pursuant to
Section 2(c)(ii), then in addition to all other available remedies that the
Holder may pursue hereunder and under the Financing Agreement, the Company shall
pay additional damages to the Holder for each day after the Share Delivery Date
such conversion is not timely effected and/or each day after the Note Delivery
Date such Note is not delivered in an amount equal to one percent (1%) of the
sum of the following: (a) in the event the Company has failed to deliver the
Conversion Shares to the Holder or its designee on or prior to the Share
Delivery Date, the product of (I) the number of Conversion Shares not issued to
the Holder or its designee on or prior to the Share Delivery Date and to which
the Holder is entitled and (II) the Weighted Average Price of the Common Stock
on the Share Delivery Date (such product is referred to herein as the “Share
Product Amount”), and (b) in the event the Company has failed to deliver a Note
to the Holder on or prior to the Note Delivery Date, the product of (y) the
number of Conversion Shares issuable upon conversion of the Principal
represented by the Note to have been delivered as of the Note Delivery Date and
(z) the Weighted Average Price of the Common Stock on the Note Delivery Date;
provided, that in no event shall cash damages accrue pursuant to this Section
2(c)(v)(A) with respect to the Share Product Amount during the period, if any,
in which the Conversion Price or the arithmetic calculation of the Conversion
Rate is subject to a bona fide dispute that is subject to and being resolved
pursuant to, and in compliance with the time periods and other provisions of,
the dispute resolution provisions of Section 2(c)(iii) and the Company is
otherwise in compliance with Section 2(c)(iii), so long as all of the Conversion
Shares are delivered to the Holder within one (1) Business Day of the resolution
of such bona fide dispute.  Alternatively, subject to Section 2(c)(iii), at the
election of the Holder made in the Holder’s sole discretion, the Company shall
pay to the Holder, in lieu of the additional damages referred to in the
preceding sentence (but in addition to all other available remedies that the
Holder may pursue hereunder and under the Financing Agreement), 115% of the
amount by which (A) the Holder’s total purchase price (including brokerage
commissions, if any) for the Shares purchased to make delivery in satisfaction
of a sale by the Holder of the Conversion Shares to which the Holder is entitled
but has not received upon a conversion exceeds (B) the net proceeds received by
the Holder from the sale of the Shares to which the Holder is entitled but has
not received upon such conversion.  If the Company fails to pay the additional
damages set forth in this Section 2(c)(v)(A) within five (5) Business Days of
the date incurred, then the Holder entitled to such payments shall have the
right at any time, so long as the Company continues to fail to make such
payments, to require the Company, upon written notice, to immediately issue, in
lieu of such cash damages, the number of Shares equal to the quotient of (X) the
aggregate amount of the damages payments described herein divided by (Y) the
Conversion Price in effect on such Conversion Date as specified by the Holder in
the Conversion Notice.
 
 
6

--------------------------------------------------------------------------------

 
 
(B) Void Conversion Notice.  If for any reason the Holder has not received all
of the Conversion Shares prior to the tenth (10th) Business Day after the Share
Delivery Date with respect to a conversion of this Note, other than due to the
pendency of a dispute being resolved in accordance with Section 2(c)(iii) (a
“Conversion Failure”), then the Holder, upon written notice to the Company (a
“Void Conversion Notice”), may void its Conversion Notice with respect to, and
retain or have returned, as the case may be, any portion of this Note that has
not been converted pursuant to the Holder’s Conversion Notice; provided, that
the voiding of the Holder’s Conversion Notice shall not affect the Company’s
obligations to make any payments that have accrued prior to the date of such
notice pursuant to Section 2(c)(v)(A) or otherwise.
 
(C) Redemption.  In the event of a Conversion Failure, the Holder, upon written
notice to the Company, may require that the Company redeem, in accordance with
Section 10.2 of the Financing Agreement, all of the Principal, including the
Principal previously submitted for conversion and with respect to which the
Company has not delivered Conversion Shares.
 
(vi) Pro Rata Conversion.  In the event the Company receives a Conversion Notice
from more than one holder of the Notes for the same Conversion Date and the
Company can convert some, but not all, of such Notes, then the Company shall
convert from each holder of the Notes electing to have Notes converted at such
time a pro rata amount of such holder’s Note submitted for conversion based on
the principal amount of the Note submitted for conversion on such date by such
holder relative to the aggregate principal amount of all of the Notes submitted
for conversion on such date; provided, however, that nothing in this Section
2(c)(vi) shall affect any other rights or remedies provided to the Company
provided hereunder, under the Financing Agreement or any of the other
Transaction Documents, or otherwise.
 
(vii) Book-Entry.  Notwithstanding anything to the contrary set forth herein,
upon conversion or redemption of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless all of the Principal is being converted or redeemed.  The Holder
and the Company shall maintain records showing the Principal converted or
redeemed and the dates of such conversions or redemptions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon any such partial conversion or
redemption.  Notwithstanding the foregoing, if this Note is converted or
redeemed as aforesaid, the Holder may not transfer this Note unless the Holder
first physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note.  The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Taxes.  The Company shall pay any and all taxes (excluding income taxes,
franchise taxes or other taxes levied on gross earnings, profits or the like of
the Holder) that may be payable with respect to the issuance and delivery of
Conversion Shares upon the conversion of this Note.
 
(e) Adjustments to Conversion Price.  The Conversion Price will be subject to
adjustment from time to time as follows:
 
(i) Adjustment of Conversion Price upon Issuance of Common Stock.  If and
whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section 2(e)(i) is deemed to have issued or sold, any
Shares (including the issuance or sale of Shares owned or held by or for the
account of the Company, but excluding Exempted Issuances (as defined below)) for
a consideration per Share less than a price (the “Applicable Price”) equal to
the Conversion Price in effect immediately prior to such time, then immediately
after such issue or sale (or deemed issue or sale), the Conversion Price then in
effect shall be reduced to an amount equal to such consideration per Share.  For
all purposes of this Section 2(e)(i), including for purposes of determining the
adjusted Conversion Price under this Section 2(e)(i) and for purposes of
determining whether the Company has issued or sold, or shall be deemed to have
issued or have sold, any Shares for a consideration per Share less than a price
equal to the Applicable Price), the following shall be applicable:
 
(A) Issuance of Options.  If the Company in any manner grants or sells any
Options (as defined below) and the lowest price per share for which one Share is
issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Security (as defined below) issuable upon exercise
of any such Option is less than the Applicable Price, then such Share shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 2(e)(i)(A), the “lowest price per share for which one
Share is issuable upon the exercise of any such Option or upon conversion,
exchange or exercise of any Convertible Security issuable upon exercise of any
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one Share
upon the granting or sale of such Option, upon exercise of such Option and upon
conversion, exchange or exercise of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such Share or of such Convertible Securities
upon the exercise of such Option or upon the actual issuance of such Share upon
conversion, exchange or exercise of such Convertible Security.
 
(B) Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
Share is issuable upon the conversion, exchange or exercise thereof is less than
the Applicable Price, then such Share shall be deemed to be outstanding and to
have been issued and sold by the Company at the time of the issuance or sale of
such Convertible Securities for such price per share.  For the purposes of this
Section 2(e)(i)(B), the “lowest price per share for which one Share is issuable
upon such conversion, exchange or exercise” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to any one Share upon the issuance or sale of the Convertible
Security and upon the conversion, exchange or exercise of such Convertible
Security.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Share upon conversion, exchange or exercise of such
Convertible Security, and if any such issuance or sale of such Convertible
Security is made upon exercise of any Option for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 2(e)(i), then no further adjustment of the Conversion Price shall be
made by reason of such issuance or sale.
 
 
8

--------------------------------------------------------------------------------

 
 
(C) Change in Option Price or Rate of Conversion.  If the purchase, exchange or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Options or Convertible Securities are
convertible into or exchangeable or exercisable for Shares changes at any time,
then the Conversion Price in effect at the time of such change shall be adjusted
to the Conversion Price that would have been in effect at such time had such
Options or Convertible Securities provided for such changed purchase, exchange
or exercise price, additional consideration or changed conversion rate, as the
case may be, at the time initially granted, issued or sold.  For purposes of
this Section 2(e)(i)(C), if the terms of any Option or Convertible Security that
was outstanding as of the Issuance Date are changed in the manner described in
the immediately preceding sentence, then such Option or Convertible Security and
the Shares deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such change.  No adjustment
shall be made if such adjustment would result in an increase of the Conversion
Price then in effect.
 
(D) Calculation of Consideration Received.  In case any Options are issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction or series of related transactions, (A) the
Options will be deemed to have been issued for a consideration equal to the
greatest of (I) $0.01, (II) the specific aggregate consideration, if any,
allocated to such Options, and (III) the Black-Scholes Value (as defined below)
of such Options (the greatest of (I), (II) and (III), the “Option
Consideration”) and, for purposes of applying the provisions of this Section
2(e), the Option Consideration shall be allocated pro rata among all the Shares
issuable upon exercise of such Options to determine the consideration per each
such Share, and (B) the other securities will be deemed to have been issued for
an aggregate consideration equal to the aggregate consideration received by the
Company for the Options and other securities (determined as provided below),
less the Option Consideration.  If any Shares, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the net amount received by
the Company therefor.  If any Shares, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of marketable
securities, in which case the amount of consideration received by the Company
will be the Weighted Average Price of such securities on the date of receipt of
such securities.  If any Shares, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Shares, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or marketable securities will be determined jointly by the
Company and the Agent.  If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration will be determined within five (5)
Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser selected jointly by the Company and the
Agent.  The determination of such appraiser shall be final and binding upon all
parties absent manifest error, and the fees and expenses of such appraiser shall
be borne by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(E) Record Date.  If the Company takes a record of the holders of Shares for the
purpose of entitling them (1) to receive a dividend or other distribution
payable in Shares, Options or in Convertible Securities or (2) to subscribe for
or purchase Shares, Options or Convertible Securities, then such record date
will be deemed to be the date of the issue or sale of the Shares deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(F) Certain Definitions.  For purposes of this Section 2(e), the following terms
have the respective meanings set forth below:
 
(I)           “Approved Stock Plan” means any employee benefit plan that has
been approved by the Board of Directors of the Company (the “Board”) and the
stockholders of the Company prior to the date of the Financing Agreement and
listed on Schedule 7.27 thereto, pursuant to which the Company’s securities may
be issued to any consultant, employee, officer or director for services provided
to the Company.
 
(II)           “Black-Scholes Value” of any Options shall mean the sum of the
amounts resulting from applying the Black-Scholes pricing model to each such
Option, which calculation is made with the following inputs: (i) the “option
striking price” being equal to the lowest exercise price possible under the
terms of such Option on the date of the issuance of such Option (the “Valuation
Date”), (ii) the “interest rate” being equal to the Federal Reserve US H.15 T
Note Treasury Constant Maturity 1 Year rate on the Valuation Date (as reported
by Bloomberg through its "ALLX H15T" function (accessed by typing “ALLX H15T”
[GO] on a Bloomberg terminal, and inserting the date of the Valuation Date and
then looking at the row entitled “Treas Const Mat 1 Year” under the column
entitled “Previous Value”)), or if such rate is not available then such other
similar rate as mutually agreed to by the Company and the Agent, (iii) the “time
until option expiration” being the time from the Valuation Date until the
expiration date of such Option, (iv) the “current stock price” being equal to
the Weighted Average Price of the Common Stock on the Valuation Date, (v) the
“volatility” being the 100-day historical volatility of the Common Stock as of
the Valuation Date (as reported by the Bloomberg “HVT” screen), and (vi) the
“dividend rate” being equal to zero.  Within three (3) Business Days after the
Valuation Date, each of the Company and the Holder shall deliver to the other a
written calculation of its determination of the Black-Scholes Value of the
Options.  If the Holder and the Company are unable to agree upon the calculation
of the Black-Scholes Value of the Options within eight (8) days of the Valuation
Date, then the Company shall submit via facsimile the disputed calculation to an
investment banking firm (selected jointly by the Company and the Agent) within
ten (10) days of the Valuation Date.  The Company shall cause such investment
banking firm to perform the calculations and notify the company and the Holder
of the results no later than five (5) Business Days after the delivery of the
disputed calculation to such firm.  Such investment banking firm’s calculation
of the Black-Scholes Value of the Options shall be deemed conclusive absent
manifest error.  The Company shall bear the fees and expenses of such investment
banking firm for providing such calculation.
 
 
10

--------------------------------------------------------------------------------

 
 
(III)           “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exchangeable or
exercisable for Shares.
 
(IV)           “Exempted Issuances” shall mean: (A) Shares issued or deemed to
have been issued by the Company pursuant to an Approved Stock Plan; (B) up to
1,000,000 Shares (subject to proportionate adjustment for stock splits, stock
dividends, stock combinations and similar events after the Issuance Date) issued
or deemed to be issued pursuant to an equity award outside of an Approved Stock
Plan to the first new chief executive officer hired by the Company after the
Issuance Date, provided that such equity award is approved by the Board; (C)
Shares issued or deemed to have been issued upon the conversion, exchange or
exercise of any Option or Convertible Security outstanding on the date prior to
the Issuance Date and set forth in Schedule 7.7 to the Financing Agreement,
provided that the terms of such Option or Convertible Security are not amended
or otherwise modified on or after the date of the Financing Agreement, and
provided that the conversion price, exchange price, exercise price or other
purchase price is not reduced, adjusted or otherwise modified and the number of
Shares issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Financing Agreement; (D) Shares issued or deemed to have been issued
by the Company upon conversion of the Notes; (E) Shares, Options or Convertible
Securities issued by reason of a dividend, stock split, split-up or other
distribution on Shares for which adjustment of the Conversion Price is fully
made by Section 2(e)(i), 2(e)(ii) or 2(e)(iii); (F) Shares issued or deemed to
be issued to an equipment lessor or other financial institution, or to a real
property lessor, pursuant to an equipment leasing or real property leasing
transaction approved by the Board, provided that the primary purpose or material
result of such transaction is not to raise or obtain equity capital or cash; (G)
Shares issued or deemed to be issued to a supplier or third party service
provider as consideration for such supplier’s or provider’s provision of goods
or services to the Company, pursuant to a transaction approved by the Board,
provided that the primary purpose or material result of such transaction is not
to raise or obtain equity capital or cash; and (H) Shares issued or deemed to be
issued in connection with a sponsored research, collaboration, technology
license, development, OEM, marketing or other similar agreement or strategic
partnership, pursuant to a transaction approved by the Board, provided that the
primary purpose or material result of such transaction is not to raise or obtain
equity capital or cash, and provided, in the case of any Shares issued or deemed
to be issued pursuant to transactions described in clauses (F), (G) and (H) of
this Section 2(e)(i)(G)(IV), that the aggregate number of Shares so issued and
deemed to be issued does not exceed 5,000,000 Shares (subject to proportionate
adjustment for stock splits, stock dividends, stock combinations and similar
events after the Issuance Date).
 
(V)           “Options” means any rights, warrants or options to subscribe for
or purchase Shares or Convertible Securities.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock.  If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) outstanding
Shares into a greater number of Shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced.  If the
Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) its outstanding Shares into a lesser number of
Shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
(iii) Adjustment of Conversion Price upon a Distribution of Assets.  If the
Company at any time on or after the Issuance Date shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of Common Stock, by way of return of capital or otherwise (including
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin-off, reclassification, corporate rearrangement or other
similar transaction (a “Distribution”), then, in each such case, the Conversion
Price in effect immediately prior to the close of business on the date fixed for
the determination of holders of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
date, to a price determined by multiplying such Conversion Price by a fraction
of which (A) the numerator shall be the Weighted Average Price of the Common
Stock on the Trading Day immediately preceding such date minus the value of the
Distribution (as determined in good faith by the Board) applicable to one Share,
and (B) the denominator shall be the Weighted Average Price of the Common Stock
on the Trading Day immediately preceding such date.
 
(iv) Adjustment for Tax Purposes.  The Company shall be entitled to make such
reductions in the Conversion Price, in addition to those otherwise required by
this Section 2(e), as the Board in its discretion shall determine to be
advisable in order that any stock dividends, subdivisions of shares,
distribution of rights to purchase stock or securities, or any distribution of
securities convertible into or exchangeable for stock, made after the Issuance
Date by the Company to its stockholders shall not be taxable.
 
(v) Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 2(e) but not expressly provided for by such
provisions (including the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board will make
an appropriate adjustment in the Conversion Price so as to protect the rights of
the Holder; provided that no such adjustment will increase the Conversion Price
as otherwise determined pursuant to this Section 2(e).
 
(vi) Notices.  Promptly upon any adjustment of the Conversion Price, the Company
will give written notice thereof to the Holder, setting forth in reasonable
detail, and certifying, the calculation of such adjustment.  The Company will
give written notice to the Holder at least ten (10) Business Days prior to the
date on which the Company closes its books or takes a record (I) with respect to
any dividend or distribution upon the Common Stock, (II) with respect to any pro
rata subscription offer to holders of Common Stock or (III) for determining
rights to vote with respect to any Organic Change (as defined in Section 3(a)),
dissolution or liquidation, provided that such information shall be made known
to the public prior to or in conjunction with such notice being provided to the
Holder.  The Company will also give written notice to the Holder at least ten
(10) Business Days prior to the date on which any Organic Change, dissolution or
liquidation will take place, provided that such information shall be made known
to the public prior to or in conjunction with such notice being provided to the
Holder.
 
 
12

--------------------------------------------------------------------------------

 
 
(3) Reorganization, Reclassification, Consolidation, Merger or Sale.  Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Company’s assets to another Person or other
transaction that is effected in such a way that holders of Common Stock are
entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as an “Organic Change.”  In addition to any other rights provided to
the Holder hereunder, under the Financing Agreement or otherwise, prior to the
consummation of any (i) sale of all or substantially all of the Company’s assets
to an acquiring Person (including, for the avoidance of doubt, the sale of all
or substantially all of the assets of the Company’s Subsidiaries in the
aggregate) or (ii) other Organic Change following which the Company is not a
surviving entity, the Company will secure from the Person purchasing such assets
or the successor resulting from such Organic Change (in each case, the
“Acquiring Entity”) a written agreement, in form and substance reasonably
satisfactory to the Agent and approved by the Agent (which approval shall not be
unreasonably withheld), to deliver to the Holder in exchange for this Note, a
security of the Acquiring Entity evidenced by a written instrument substantially
similar in form and substance to this Note and reasonably satisfactory to the
Agent and approved by the Agent (which approval shall not be unreasonably
withheld), which instrument shall have a principal amount and interest rate
equal to the Principal and the interest rate of the Note, have similar ranking
and have similar conversion rights, provided that such new instrument shall
ensure (in a manner reasonably satisfactory to the Agent) that the Holder will
thereafter have the right to acquire and receive, in lieu of or in addition to
(as the case may be) the Shares immediately theretofore acquirable and
receivable upon the conversion of this Note (without regard to any limitations
or restrictions on conversion), such shares of stock, securities or assets of
the Acquiring Entity that would have been issued or payable in such Organic
Change with respect to or in exchange for the number of Shares that would have
been acquirable and receivable upon the conversion of this Note as of the date
of such Organic Change (without taking into account any limitations or
restrictions on the conversion of this Note).  Prior to the consummation of any
other Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Agent and approved by the Agent (which
approval shall not be unreasonably withheld)) to ensure that the Holder will
thereafter have the right to acquire and receive, in lieu of or in addition to
(as the case may be) the Shares immediately theretofore acquirable and
receivable upon the conversion of this Note (without regard to any limitations
or restrictions on conversion), such shares of stock, securities or assets that
would have been issued or payable in such Organic Change with respect to or in
exchange for the number of Shares that would have been acquirable and receivable
upon the conversion of this Note as of the date of such Organic Change (without
taking into account any limitations or restrictions on the conversion of this
Note).
 
(4) Voting Rights.  Except as required by law and as expressly provided in this
Note and the Financing Agreement, the Holder shall have no voting rights with
respect to any of the Conversion Shares until the Conversion Date relating to
the conversion of this Note upon which such Conversion Shares are issuable (or
in the case of Conversion Shares the issuance of which is subject to a bona fide
dispute that is subject to and being resolved pursuant to, and in compliance
with the time periods and other provisions of, the dispute resolution provisions
of Section 2(c)(iii), the first Business Day after the resolution of such bona
fide dispute).
 
 
13

--------------------------------------------------------------------------------

 
 
(5) Vote to Change the Terms of the Notes.  The terms and provisions of this
Note shall not be amended or waived except in accordance with Section 13.6 of
the Financing Agreement.
 
(6) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, the Financing Agreement, at law
or in equity (including a decree of specific performance and/or other injunctive
relief). No remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy, and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein.  Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder thereof and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
(7) Specific Shall Not Limit General; Construction.  No specific provision
contained in this Note shall limit or modify any more general provision
contained herein.  This Note shall be deemed to be jointly drafted by the
Company and all purchasers of Notes pursuant to the Financing Agreement and
shall not be construed against any Person as the drafter hereof.
 
(8) Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
(9) Notices.  Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
13.7 of the Financing Agreement.
 
(10) Transfer of this Note.  This Note may be offered, sold, assigned or
transferred by the Holder without the consent of the Company, subject only to
the provisions of Sections 6.4 and 6.5 of the Financing Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(11) Payment of Collection, Enforcement and Other Costs.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Holder in any bankruptcy, reorganization, receivership of the
Company or other proceedings affecting Company creditors’ rights and involving a
claim under this Note, then the Company shall pay the costs incurred by the
Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.
 
(12) Cancellation.  After all Principal, Interest and other amounts at any time
owed under, or on account of, this Note have been paid in full or converted into
Shares in accordance with the terms hereof, this Note shall automatically be
deemed cancelled, shall be surrendered to the Company for cancellation and shall
not be reissued.
 
(13) Registered Note.  This Note is a registered Note, and the right, title and
interest of the Holder and its assignees in and to this Note shall be
transferable only upon notation of such transfer in the register in accordance
with Sections 2.8 and 2.9 of the Financing Agreement.  As provided in the
Financing Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered Holder hereof or such Holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.  This Note shall only evidence the Holder’s or its assignee’s
right, title and interest in and to the Note, and in no event is this Note to be
considered a bearer instrument or obligation.  This Section 13 shall be
construed so that this Note is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations promulgated thereunder.
 
(14) Waiver of Notice.  To the extent permitted by law, the Company hereby
waives demand, notice, presentment, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, the Financing Agreement and the other Transaction Documents.
 
(15) Governing Law.  This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note and all disputes arising hereunder shall be
governed by, the laws of the State of Illinois, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois.  The Company (a)
agrees that any legal action or proceeding with respect to this Note or any
other agreement, document, or other instrument executed in connection herewith,
shall be brought exclusively in any state or federal court located within
Chicago, Illinois, (b) irrevocably waives any objections which the Company may
now or hereafter have to the venue of any suit, action or proceeding arising out
of or relating to this Note, or any other agreement, document, or other
instrument executed in connection herewith, brought in the aforementioned
courts, and (c) further irrevocably waives any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE COMPANY AND THE HOLDER (BY ACCEPTANCE HEREOF) IRREVOCABLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO
ENFORCE ANY PROVISION OF THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT.
 
 
15

--------------------------------------------------------------------------------

 
 
(16) Interpretative Matters.  Unless the context otherwise requires, (a) all
references to Sections or Exhibits are to Sections or Exhibits contained in or
attached to this Note, (b) each accounting term not otherwise defined in this
Note has the meaning assigned to it in accordance with GAAP, (c) words in the
singular or plural include the singular and plural and pronouns stated in either
the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation.  If a stock split, stock dividend,
stock combination or other similar event occurs during any period over which an
average price is being determined, then an appropriate adjustment will be made
to such average to reflect such event.
 
(17) Execution.  A facsimile, telecopy, PDF or other reproduction of this Note
may be delivered by the Company, and an executed copy of this Note may be
delivered by the Company by facsimile, e-mail or other similar electronic
transmission device pursuant to which the signature of or on behalf of the
Company can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  The Company hereby agrees that it shall
not raise the execution of facsimile, PDF or other reproduction of this Note, or
the fact that any signature was transmitted by facsimile, e-mail or other
similar electronic transmission device, as a defense to the Company’s execution
of this Note.  Notwithstanding the foregoing, the Company shall be required to
deliver an originally executed Note to the Holder.
 
[Signature page follows]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.
 

  UNIGENE LABORATORIES, INC.          
Date
By:
/s/ Ashleigh Palmer       Ashleigh Palmer       President and Chief Executive
Officer          

      
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


CONVERSION NOTICE


Reference is made to the Senior Secured Convertible Note (the “Note”) of UNIGENE
LABORATORIES, INC., a Delaware corporation (the “Company”), in the original
principal amount of $25,896,606.16.  In accordance with and pursuant to the
Note, the undersigned hereby elects to convert the Conversion Amount (as defined
in the Note) of the Note indicated below into Shares of Common Stock, par value
$0.01 per share (the “Common Stock”), of the Company, as of the date specified
below.
 
Date of Conversion:                                                        


OR


The conversion requested hereby is conditioned upon the consummation of the
following Conversion Trigger
Transaction:                                                                
                                                                                                                                                                                                                                                                                          
*


Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the
Note):                                                                                                                


    Principal, applicable thereto, to be
converted:                                                                                  
                                                                                                             


    Interest, applicable thereto, to be
converted:                                                                                                                                                                                 
                


Please confirm the following information:


    Conversion
Price:                                                                                                                                                                                                               
                                 
 
            Number of shares of Common Stock to be
issued:                                                                                                                                                                                         
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:


Issue
to:                                                                                                                                                                                                                                                             


Facsimile
Number:                                                                                                                                                                                                                                            
Authorization:                                                                      
                                   
                
By:                                                                                                            
                
Title:                                                                           
                             
 
Dated:                                                                                                      
                


DTC Participant Number and Name (if electronic book entry
transfer):                                                                                                                                                  
Account Number  (if electronic book entry
transfer):                                                                                                                                                                                                            

                                                                
 
* No such condition applies if left blank.
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Registrar and Transfer Company to issue the above indicated number of shares of
Common Stock in accordance with the Irrevocable Transfer Agent Instructions
dated March 17, 2010 from the Company and acknowledged and agreed to by
Registrar and Transfer Company.
 
UNIGENE LABORATORIES, INC.
                        
                         By:                                                                                
                         Name:                                                   
                       
                         Title:                                              
                              



